Citation Nr: 0100672	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-15 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
frostbite, left foot.

2. Entitlement to an evaluation in excess of 10 percent for 
frostbite, right foot.

3. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to June 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


FINDINGS OF FACT

1. In a December 1990 decision, the Board denied the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  The veteran was informed of this 
decision, and did not appeal.

2. The additional evidence submitted to reopen the veteran's 
claim of service connection for bilateral hearing loss is 
so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1. The December 1990 decision by the Board denying service 
connection for bilateral hearing loss is final.  
38 U.S.C.A. §§ 7103, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. § 20.1100 (2000).

2. New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for 
bilateral hearing loss, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria:  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disorders, including sensorineural hearing 
loss, are accorded a presumption of service connection if the 
disorder is manifest to a degree of at least 10 percent 
within one year after separation from service.  38 U.S.C.A. 
§ 1112, 1113; 38 C.F.R. § 3.307, 3.309.  

VA must reopen a previously and finally disallowed claim when 
"new and material evidence" is presented or secured.  See 38 
U.S.C.A. §§ 5108, 7104(b), 7105(c); 38 C.F.R. § 3.156(a).  
When a claim to reopen is presented under section 5108, VA 
must determine whether the evidence presented or secured 
since the last final disallowance of the claim is new and 
material.  38 C.F.R. § 3.156 provides that new and material 
evidence is "evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which . . . is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).  In making this determination, the "new" evidence is 
generally presumed to be credible.  See Elkins, 12 Vet. App. 
at 215.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has noted that "the purpose behind the 
definition [of new and material evidence is] not to require 
the veteran to demonstrate that the new evidence would 
probably change the outcome of the claim; rather, it [is to] 
emphasize . . . the importance of a complete record for 
evaluation of a veteran's claim".  Hodge, 155 F.3d at 1363.

The Federal Circuit held that not every piece of new evidence 
submitted by a veteran is considered material.  Hodge, supra.  
In order to be considered new and material, the Federal 
Circuit stated that the evidence must "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Id. 

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), to be codified at 38 U.S.C.A. § 5103A.  However, no 
such duty exists for previously disallowed claims except when 
new and material evidence has been presented or secured.  Id. 
to be codified at 38 U.S.C.A. § 5103A(f); see also Barnett, 
supra.


Factual Background and Analysis:  In December 1990 the Board 
denied service connection for bilateral hearing loss.  Except 
as provided in 38 U.S.C.A. § 5108, when a claim is disallowed 
by the Board, the claim may not thereafter be reopened and 
allowed and a claim based upon the same factual basis may not 
be considered.  38 U.S.C.A. § 7104(b).

The record reflects that in December 1990 the Board denied 
service connection for bilateral hearing loss because the 
disorder was shown to have preexisted service and no increase 
in the underlying pathology had been demonstrated.  Relevant 
evidence added to the claims file since that disallowance 
includes post-service medical records and statements in 
support of the claim.

The post-service medical evidence submitted in support of the 
veteran's application to reopen the claim includes a January 
1999 report of VA examination for ear disease which includes 
the examiner's conclusion that "[t]he patient does have an 
active ear disease.  He has a cholesteatoma of the left 
tympanic membrane which is likely associated with his 
previous perforation secondary to his artillery explosion 
exposure during his military service."  This examination 
report further includes a handwritten addendum which states 
that "[h]earing loss is related [sic] ear trauma that 
occurred while on active duty."  The Board finds that this 
examination report is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  Accordingly, it constitutes new and 
material evidence.  Therefore, the veteran is entitled to de 
novo consideration of this evidence by the originating 
agency.  38 C.F.R. § 3.156.

The Board must conclude, however, that further adjudication 
of this matter may not be undertaken at this time, as such 
action could be prejudicial to the veteran.  See Bernard, 4 
Vet. App. 384.  In light of the determination above, de novo 
action on this claim must be accomplished by the RO prior to 
Board review.


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss, the claim is reopened.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which, among other things, eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

Additionally, with respect to the veteran's claims of 
entitlement to evaluations in excess of 10 percent for his 
service-connected cold injuries of the feet, the Board notes 
that, although the last VA examination was conducted in 
January 1999, it did not make findings that correlate with 
the criteria in the VA schedule for rating disabilities 
pertinent to the veteran's residuals of cold injuries of the 
feet.  The revised criteria for rating cold injury residuals, 
which became effective August 13, 1998, contemplate such 
residuals as arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, and X-ray 
abnormalities, such as osteoarthritis.  The January 1999 
examination resulted in a diagnosis of history of cold injury 
in 1977 with a notation of the veteran's complaints of cold 
sensitivity during the winter as well as occasional pain and 
tenderness and the examiner's observation that there were no 
blisters or skin changes.  The examiner noted that the 
veteran's claims file was not available for review and the 
examination report did not discuss whether arthralgia or 
other pain was present or the impact of such symptoms on the 
veteran's ability to function.  Thus, these issues must be 
remanded for a thorough and contemporaneous medical 
examination which is consistent with the new rating criteria 
for the evaluation of cold injury residuals.  See Massey v. 
Brown, 7 Vet. App. 204 (1994) (requiring the Board to discuss 
the specific factors relating to the rating criteria).

For the reasons stated above, this case is REMANDED for the 
following:

1. The RO should obtain the names and 
addresses of all medical care 
providers who treated the veteran for 
hearing loss or for cold injury to his 
feet since November 1997.  After 
securing the necessary release, the RO 
should obtain these records.

2. The veteran should be afforded a VA 
medical examination by an 
appropriately qualified individual to 
determine the nature and severity of 
his service-connected residuals of 
cold injury of the feet.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  All necessary tests and 
studies should be conducted, to 
include X-ray examination of the feet, 
and all findings should be reported in 
detail.  The examiner should be 
requested to examine each lower 
extremity separately and comment with 
respect to each foot on the presence 
or absence of arthralgia or other 
pain, numbness, cold sensitivity, 
tissue loss, nail abnormalities, color 
changes, locally-impaired sensation, 
hyperhidrosis, or X-ray abnormalities 
such as osteoporosis, subarticular 
punched-out lesions, or osteoarthritis 
of each extremity.  To the extent 
possible, the examiner should 
distinguish between all foot 
symptomatology which is a residual of 
the in-service frostbite and that 
which is attributable to other causes, 
such as service-connected bilateral 
pes planus.

3. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is completed 
regarding the veteran's claims.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letters 00-87 and 00-92, as well 
as any pertinent formal or informal 
guidance that is subsequently provided 
by the Department, including, among 
others things, final regulations and 
General Counsel precedent opinions.  
Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the 
benefit sought on appeal remains 
denied, the appellant and the 
appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The 
SSOC must contain notice of all 
relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 



